Citation Nr: 1810708	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  07-03 455A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral elbow disability.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.  

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee patellofemoral pain syndrome, status post meniscal debridement.  


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL
	
Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to April 1990 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of entitlement to service connection for hypertension, left hip disability, bilateral hearing loss, and a bilateral elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131.

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").  

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current diagnosis of tinnitus.  In a January 2010 VA examination, the Veteran reported recurrent tinnitus occurring a few times per week lasting for approximately twenty minutes.  Thus, a current disability has been established by the evidence.

The evidence also shows in-service noise exposure and onset of tinnitus.  In July 1998, the Veteran complained of ringing in his right ear after a trip wire exploded in his vicinity.  The diagnosis at that time was noise trauma, right ear and mild loss.

The remaining question is whether tinnitus is related to the in-service noise exposure.

The January 2010 VA examination found, based upon the July 1998 incident, that the Veteran's claim of tinnitus was caused by his noise exposure while in the service.  Moreover, the Board notes that the Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds the Veteran's statements regarding the onset of tinnitus credible.  Thus, to the extent there is any reasonable doubt, the Board resolves it in the Veteran's favor and finds that service connection is warranted for tinnitus.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

a.  Hypertension

The Veteran seeks service connection for hypertension both on a direct basis and as secondary to his service-connected sleep apnea.  The March 2012 rating decision denied service connection on a direct and secondary basis.  

In July 2015, a VA examination provided a negative nexus opinion between the Veteran's hypertension and his service-connected sleep apnea.   The Board finds the July 2015 VA examiner's opinion inadequate to adjudicate the claim for service connection for hypertension, to include as secondary to sleep apnea.  The examiner addressed the Veteran's secondary service connection theory but did not address the direct service connection theory with respect to the claim.  As such, the Board finds that the Veteran should be afforded another VA examination with an opinion that adequately addresses the direct service connection theory of the claim for service connection for hypertension.

b.  Left Hip Disability

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records from February 2005 show that the Veteran complained of left hip clicking and that an x-ray indicated beginning arthritis.  

The Veteran was afforded a VA examination in February 2017.  He was diagnosed with postoperative joint resurfacing surgery left hip for degenerative joint disease.  The Veteran reported that the condition began after knee scope in 2004 and that he underwent left hip resurfacing surgery in October 2016.  The examiner opined that the Veteran's left hip condition was less likely than not proximately due to or the result of the Veteran's service-connected left knee disability, noting that there is neither documentation in the medical records nor a compelling line of medical reasoning suggesting a causal relationship between the nonservice-connected hip condition and the service-connected knee disability.  

The Board finds that the record, as it stands, is not sufficient for the purpose of rendering a fully informed decision.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  

The February 2017 VA examiner provided an opinion that the left hip disability was not caused by the Veteran's service-connected left knee disability.  However, the examiner did not discuss whether the service-connected left knee disability had aggravated the left hip disability. As such, a new examination and medical opinion must be obtained as this one was not wholly adequate.  

c.  Bilateral Hearing Loss

With respect to the Veteran's claim for service connection for bilateral hearing loss, the January 2010 VA audio examination did not find that the Veteran had bilateral hearing loss for VA purposes, but the record, including testimony at the October 2017 Board hearing, reflects worsened symptoms since January 2010.  Therefore, a new VA examination is needed to determine whether the Veteran now has bilateral hearing loss due to service.

d.  Bilateral Elbow Disability

In an April 2007 rating decision, the RO denied service connection for a bilateral elbow disability.  

Service treatment records show treatment for a left forearm abrasion and lump in July 1998.  June 2005 treatment for elbow pain noted a prominent tuberosity of the left elbow, as well as hyperpigmentation of the skin above the olecranon.    

In August 2009, the Veteran received treatment for bilateral elbow pain.  He reported increased sensitivity over the years and a sharp pain upon movement.  The right elbow had a fractured olecranon spur and the left elbow had an olecranon spur.  The diagnosis was bilateral olecranon degenerative joint disease with osteophytes.  

The Veteran has not been afforded a VA examination for his bilateral elbow disability.  Given the evidence of a current disability and the indication that it may be related to the in-service injury, the Board finds that a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completion of directive #1, schedule the Veteran for a VA examination to ascertain the nature and etiology of his hypertension.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any current hypertension was incurred in or otherwise related to the Veteran's military service.  

b.  If the response to (a) is negative, whether it is at least as likely as not that the Veteran's hypertension was caused by service-connected sleep apnea.  

c.  If the response to (b) is negative, whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progress of the disease by sleep-connected sleep apnea.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completion of directive #1, schedule the Veteran for a VA examination to ascertain the nature and etiology of his left hip disability.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any currently identified left hip disability had its onset during, or is otherwise related to, the Veteran's active service.  

b.  If the response to (b) is negative, whether it is at least as likely as not that the Veteran's left hip disability was caused by service-connected left knee patellofemoral pain syndrome.  

c.  If the response to (b) is negative, whether it is at least as likely as not that the Veteran's left hip disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected left knee patellofemoral pain syndrome.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completion of directive #1, schedule the Veteran for a VA audiology examination to ascertain the nature and etiology of any bilateral hearing loss.  After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  Does the Veteran have current bilateral hearing loss for VA purposes?

b.  If so, whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is attributable to the Veteran's active service, to include a July 1998 training exercise booby trap explosion.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After completion of directive #1, schedule the Veteran for a VA examination to ascertain the nature and etiology of his bilateral elbow disabilities.  After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any current elbow disability is related to service.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal, to include reviewing the issues based on all evidence of record to include the recent VA examinations.  If the benefits on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


